UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2011 Revonergy Inc. (Exact name of registrant as specified in its charter) Nevada 000-10822 98-0589723 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) Landmark House 17 Hanover Square London, United Kingdom W1S 1HU (Address of principal executive offices) (Zip Code) +44-207-993-5700 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02—DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On July 31, 2011, Ian G. Robinson resigned as a director of Revonergy Inc.Mr. Robinson’s resignation was not the result of any disagreement between Mr. Robinson and Revonergy on any matter relating to Revonergy’s operations, policies, or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. REVONERGY INC. Registrant Date:August 2, 2011 By: /s/ Kenneth G.C. Telford Kenneth G.C. Telford Chief Financial Officer 2
